Title: To James Madison from Pierpont Edwards, 18 May 1809
From: Edwards, Pierpont
To: Madison, James


Sir—
New Haven May 18th. AD 1809
I did myself the honor to address you under the date of March the 13th., which letter however I thot proper to retain untill the 4th. of April, on which day I put it into the mail. I was influenced to adopt this course of proceeding by a desire to converse with the Marshal, on the subject to which, in that letter, I took the liberty of directing your attention. On the 30th. of March I saw him; and entered most fully into every topic, excepting his intemperance, to which I had made any allusion, and was truly distressed to find, that in every thing his own confession confirmed and in some instances surpassed, any thing which I had stated. Fortunately for the honor of the Government our fears in one respect were not realized; for on the 5th. of April the Treasury department remitted him money, to meet the expence of the Court. This circumstance relieved us for that time; tho it by no means radically cured the evil. For his other embarrassments still remained and he is utterly without hope of being able to remove them.
On the third tuesday of this month a stated District Court by law was to be holden at Hartford; but the General Assembly being in session, and occupying the whole of the Court House, I availed myself of the power given me by law, and adjourned the Court to meet the next day (viz) the 17th. instant at New Haven. The Marshal was not at Hartford on the 17th., he met the Court at New Haven, and informed me, that he had not recently received any more money from the Treasury; and that it would not be in his power to pay but a verry little towards defraying the contingent expences of the Court. On perusing the Dockett it appeared, that there were twenty seven causes in the Dockett; of these, sixteen were controverted causes, and in six trials would be had; of course a Jury must be summoned in, and impannelled. Witnesses must be brought in, and the Court would probably be in session a fortnight. This State of facts presented to my mind most serious and formidable dificulties. To summon in these Jurors and Witnesses, and at the close of the Court to dismiss them, without having received the compensation allowed by law, and that on the ground too, that the Marshal could not pay, because his credit was gone at the Treasury, must necessarily excite great clamor, and bring upon the Government reproach, to which it had not, by any demerit of its own, subjected itself. On consulting the friends of the Government here, it was deemed wise to adjourn the Court; and give the go bye to these evils for the present; and state to you the facts. I have therefore adjourned the Court to the 6th. of June next. All agree that we can-not get along, unless that relief is afforded, which can come only from you.

I have this day conferred with the Gentlemen at whose instance I wrote my letter of the 13th. of March on the subject of a sucessor; and on mature consideration they adhere to the opinion, which I expressed to you respecting John Brainard Esqe. One fact however I believe I omitted to state to you (for I have not a copy of that letter with me) of which it is my duty to appraise you, if not already stated, Complaints were exhibited by an individual who had been a deputy under Mr Brainard, and had been displaced by him, And a long and formal trial had by the Governor and Counsel of this State, who are the appointing board of Sheriffs, against Mr Brainard; but they did not find him guilty of any one charge brought against him. That board afterwards, without assigning any reason, ordered his removal. I lived at New Haven where these measures took place; it was then considered by all candid men as a measure of spite; to get rid of a man, too independent to bend to the will of the dominant party in this State. This fact was fully talked over before I wrote my letter of the 13th., and all agreed that it did not constitute the smallest ground of objection; and since I have been here, we have again considered the subject in all its bearings, and I am, by all the Gentlemen in whose names I wrote to you, authorized to State the sentiments to you which I have above expressed; and to inform you, that on reviewing the candidates who, we understand, will offer themselves for the Office of Marshal; and fully considering their comparative merits, we are all decidedly of opinion, that Brainard is much to be preferred to any of them. I am very respectfully Your Obed Serv
Pierpont Edwards
P S. Since writing & sealing this letter the marshall has put into our Hands the inclosed.
P Edwards
